Citation Nr: 0825017	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-24 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to special monthly compensation (SMC) by reason 
of the need for regular aid and attendance of another person 
or by reason of being housebound.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to July 
1945.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Lincoln, Nebraska.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are post-
traumatic stress disorder (PTSD), rated at 100 percent 
disabling, and gastroesophageal reflux disease (GERD) with 
esophagitis, rated at 10 percent disabling.  His combined 
evaluation for compensation purposes is 100 percent.

2.  The veteran does not require the assistance of another 
person in meeting his daily needs such as dressing, food 
preparation, and keeping himself ordinarily clean, nor is he 
unable to protect himself from the hazards and dangers of his 
daily environment due to service-connected PTSD or GERD.

3.  The veteran does not have a single service-connected 
disability rated at 100 percent disabling with additional 
service-connected disability or disabilities independently 
ratable at 60 percent, nor is he shown to be substantially 
confined to his home by reason of his service-connected PTSD 
or GERD.


CONCLUSION OF LAW

The criteria for SMC by reason of the need for regular aid 
and attendance of another person or due to being housebound 
have not been met.  38 U.S.C.A. §§ 1114, 1502, 1521, 5103(a), 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.350, 
3.352 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Special monthly compensation benefits are payable to a 
veteran who needs regular aid and attendance.  38 U.S.C.A. § 
1114(l); 38 C.F.R. § 3.350(b)(3).  The criteria for 
establishing the need for aid and attendance is set forth in 
38 C.F.R. § 3.352(a).

Specifically, the provisions of § 3.352(a) include whether 
the veteran is unable to dress or undress himself, or to keep 
himself ordinarily clean and presentable; whether he requires 
frequent adjustment of any special prosthetic or orthopedic 
appliances with the aid of another; inability to feed 
himself; inability to attend to the wants of nature; or 
incapacity, physical or mental, that requires assistance on a 
regular basis to protect himself from hazards or dangers 
incident to his daily environment.  "Bedridden" will be a 
proper basis for the determination under this section.

For the purposes of this section, "bedridden" constitutes a 
condition which through its essential character actually 
requires that an individual remain in bed.  The fact that the 
veteran has voluntarily taken to bed or that a physician has 
prescribed bedrest for a lesser or greater portion of the day 
will not suffice.  It is only necessary that the evidence 
establish he is so helpless as to need regular aid and 
attendance not that there be a constant need.

Although the appellant need not show all of the disabling 
conditions identified in 
38 C.F.R. § 3.352(a) to establish entitlement to aid and 
attendance, the U.S. Court of Appeals for Veterans Claims has 
held that it is logical to infer there is a threshold 
requirement that "at least one of the enumerated factors be 
present."  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Special monthly compensation also is payable where the 
veteran has a single service-connected disability rated as 
100 percent and, (1) he or she has additional service-
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems, or (2) he or she is 
permanently housebound by reason of service-connected 
disability or disabilities.

This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

In this case, the veteran contends that his need for aid and 
attendance is caused by his service-connected PTSD.  After 
review of the evidence of record, the Board finds that 
entitlement to additional compensation on the basis of the 
need for aid and attendance or due to housebound status has 
not been established.

Specifically, while the Board recognizes the severity of the 
veteran's multiple disabilities and their impact upon his 
life, the criteria for granting SMC benefits are quite 
specific.  That is, the need for additional compensation must 
be due to his service-connected disabilities.  As noted 
above, his service-connected disabilities are PTSD, rated at 
100 percent disabling, and GERD with esophagitis, rated at 10 
percent disabling.  His combined evaluation for compensation 
purposes is 100 percent.

In this case, the Board acknowledges the veteran's need for 
assistance.  Specifically, according to an April 2006 VA 
medical opinion, he required help with multiple daily issues, 
including getting dressed, bathing, and eating.  
Additionally, a January 2006 VA treatment record indicated 
that he was dependent upon his wife for ambulating because he 
frequently fell.  VA treatment records consistently reported 
that his wife accompanied him to all appointments. 

The evidence also demonstrates that the veteran requires 
assistance to protect him from the hazards and dangers of his 
daily environment.  An April 2006 VA opinion indicated that 
his home was dangerous to him because of his constant 
falling.  As an example, in a May 2005 treatment report, the 
examiner indicated that, despite his wife's requests, he 
insisted on mowing the lawn and fell and tipped over on the 
lawnmower.  Moreover, a July 2005 treatment record noted that 
he was not safe by himself and that his wife must watch him 
closely to ensure that he does not wander.

Under the regulations, however, the Board may consider only 
the veteran's service-connected disabilities in addressing 
whether he is entitled to SMC.  While he has established that 
a high level of care is needed, the medical evidence does not 
establish that he requires aid and attendance by reason of 
his service-connected PTSD and GERD.    

In April 2006, a VA examiner opined that the veteran's 
increased need for assistance was due to his nonservice-
connected Parkinson's disease.  Additionally, in a July 2006 
treatment report, the VA examiner concluded that Parkinson's 
disease and dementia have increased the burden on the 
veteran's wife, the only caregiver, who was considering 
nursing home care in order to meet his increasing needs.  

The Board acknowledges that the veteran's contention that his 
need for aid and attendance is caused by his service-
connected PTSD.  The competent evidence of record instead 
suggests that his need for aid and attendance is not due to 
either service-connected PTSD or GERD.  

In May 2006, the VA medical examiner succinctly opined that 
"it is not likely that the veteran's need for aid and 
attendance is due to his service connected PTSD but rather 
due to his dementia and Parkinson's disease."  Moreover, a 
VA treatment record from April 2006 noted that his "PTSD 
does not appear to be very active at this time . . . ."  
Additionally, the April 2005 VA examiner also opined that his 
need for aid and attendance was not due to his service-
connected reflux disease.  

In view of these findings, the Board concludes that the 
veteran's service-connected PTSD and GERD are not shown by 
the evidence to debilitate him to such an extent that he 
requires the regular aid and attendance of another person as 
specified by the criteria in 38 C.F.R. § 3.352(a).  
Accordingly, the evidence does not support entitlement to SMC 
based on the need for regular aid and attendance.
  
Next, with respect to housebound benefits, the veteran does 
not meet the threshold criteria of having an additional 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from his 100 
percent service-connected PTSD.  As noted above, although he 
service-connected for PTSD at 100 percent, his service-
connected GERD is rated at 10 percent disabling.

Furthermore, on a factual basis, the evidence of record does 
not establish that the veteran is permanently housebound by 
reason of his service-connected disabilities.  The VA medical 
opinion did not indicate that he was unable to travel or 
leave his home.  Moreover, the evidence reflects that he was 
able to travel, accompanied by his wife, to the VA facility 
for outpatient treatment.  Accordingly, entitlement to SMC on 
the basis of being housebound is not warranted.

In sum, the evidence does not support the veteran's claim for 
SMC by reason of the need for regular aid and attendance of 
another person or by reason of being housebound.  In 
conclusion, the Board finds that equipoise is not shown, and 
the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  As the weight of the evidence is against his claim 
for entitlement to SMC, the Board is unable to grant the 
benefits sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in January 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  Therefore, adequate notice was 
provided to the veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the veteran submitted statements in support of 
his claim and the RO obtained VA treatment records.  
Significantly, a VA opinion was provided in April 2004 on the 
issue of whether he required aid and attendance by reason of 
his service-connected disabilities.  Moreover, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  For these reasons, the Board finds 
that the evidence of record is sufficient to make a decision 
on the claim.  

The Board finds that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist in the 
development of the claim.  See Bernard v. Brown,
 4 Vet. App. 384 (1993).  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Hence, all necessary 
development has been accomplished, and, therefore, appellate 
review may proceed without prejudice to the veteran.  


ORDER

Special monthly compensation by reason of the need for 
regular aid and attendance of another person or by reason of 
being housebound is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


